Citation Nr: 0601151	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for inadequate personality disorder, mild, with 
emotional instability reaction.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1945 
to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
inadequate personality disorder, mild, with emotional 
instability reaction and denied the veteran service 
connection for schizoaffective disorder, bipolar type.

In November 2003, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in December 2005.

In a January 2003 statement, the veteran raised the issue of 
entitlement to service connection for arthritis.  This issue 
is referred to the RO for further development and 
adjudication.

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for inadequate personality disorder, 
mild, with emotional instability reaction is addressed 
herein, whereas the issue of entitlement to service 
connection for an acquired psychiatric disorder is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  In a decision dated August 1952, the RO denied the 
veteran's claim of service connection for inadequate 
personality disorder, mild, with emotional instability 
reaction.  He was properly notified and did not file an 
appeal, and that decision became final.

3.  The evidence received since the August 1952 decision 
includes evidence that is cumulative or redundant of evidence 
previously of record, does not relate to an unestablished 
fact, and does not raise a reasonable possibility of 
substantiating the claim for service connection for 
inadequate personality disorder, mild, with emotional 
instability reaction.


CONCLUSION OF LAW

Subsequent to the final August 1952 RO decision, new and 
material evidence has not been presented to reopen the claim 
of service connection for inadequate personality disorder, 
mild, with emotional instability reaction.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in March 2002, after the enactment of the VCAA.  

An RO letter dated in April 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the April 2002 letter, VA notified the veteran of his 
responsibility to submit new and material evidence that 
showed that his current condition was related to service.  
This letter also informed the veteran of what evidence was 
necessary to substantiate claims for service connection.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In addition, 
the RO's February 2004 letter to the veteran requested that 
he submit any evidence in his possession that pertained to 
the claim.  Under these circumstances, the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession.

Additionally, the August 2002 statement of the case and 
August 2005 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  The November 2003 Board remand also provided guidance 
to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The RO denied the veteran service connection for inadequate 
personality disorder, mild, with emotional instability 
reaction in an unappealed decision in August 1952.  The RO 
found that the veteran's personality disorder was not a 
disability within the meaning of the law for VA purposes.  
The veteran did not appeal this decision.

Evidence of record at the time of this decision were the 
veteran's service medical records, private medical records, 
and VA medical records.

The veteran's service medical records reveal that upon 
entrance, he had no psychiatric disabilities.  A December 
1945 Consultation Request showed that the veteran was 
referred for consultation for complaints of nervousness and 
an inability to adjust himself to army life.  He was afraid 
of responsible jobs and had occasional crying spells.  It was 
noted that this occurred while in the line of duty.  In 
December 1945, the veteran was diagnosed with inadequate 
personality, mild.  It was determined not to have been 
incurred in the line of duty and to have existed prior to 
service.  The veteran was hospitalized for 29 days.  During 
this time, he also received a diagnosis of reactive 
depression in an immature personality.  In January 1946, it 
was noted that the veteran had recurrent nervous breakdowns 
as a civilian.  In May 1946, a medical record noted that the 
veteran's diagnosis should probably be passive aggressive 
reaction.  The separation examination showed a normal 
psychiatric status.

A March 1950 letter from a private physician, C.H., M.D., 
shows that the veteran had been under treatment for asthenia 
and nervousness.  C.H., M.D. opined that hospitalization was 
indicated.

Received in March 1950, were three applications for Hospital 
Treatment or Domiciliary Care, each signed by a different 
physician.  On all three applications, the diagnosis was 
inadequate personality.

In April 1950, the veteran underwent a VA examination.  The 
veteran was noted to have had nervous trouble in December 
1945.  He reported that since his separation from the service 
in 1946, he had visited a private physician about six to 
eight times because of "nervousness."  After mental 
examination, the diagnosis was inadequate personality, mild, 
manifested by inadequate response to emotional, social, and 
physical demands.

In April 1950, the veteran also had a VA examination by a 
panel of three psychiatrists.  He reported that in 1945, he 
was hospitalized for some complaints and received a diagnosis 
of inadequate personality.    The psychiatrists stated that 
the veteran had been emotionally unstable and inadequate 
prior to service and his condition had not changed in service 
and since discharge from service.  The diagnosis was 
emotional instability reaction in an inadequate personality, 
manifested by undependable judgment under stress and 
ineffectiveness when confronted with stress.  Also, his 
relationship with other people was flawed with fluctuating 
attitudes because of poorly controlled hostility and guilt 
feelings.  He also had a defense mechanism of anxiety that 
was only for the protection of his ego.  His response to 
emotional and physical as well as social demands was also 
impaired.  External precipitating stress was unknown.  His 
predisposition was lifelong inadequacy and emotional 
instability.  His degree of incapacity was proportional to 
his personality.

A June 1950 letter from a private physician, R.M., M.D., 
shows that in April 1947, he treated the veteran.  The 
veteran's chief complaint was nervousness and tight sensation 
in the abdomen.

VA outpatient medical records from November 1951 to January 
1952 are of record and show diagnoses of emotional 
instability reaction, manifested by fleeting depressions, 
irritability, crying spells, and transient somatic 
complaints.  The veteran was noted to have had long-standing 
similar traits.  His degree of incapacity was minimal.

A June 1952 letter from a private physician, C.H., M.D., 
states that in March 1949, the veteran complained of extreme 
nervousness and asthenia, as he was underweight.  He was on 
the verge of a nervous breakdown.  The examination revealed 
nervousness and the veteran being underweight.  He was 
referred to a psychiatrist.

A June 1952 letter from a private physician, J.Z., M.D., 
shows that the veteran was seen periodically from March 1951 
to November 1951 by this physician.  During that time, the 
veteran had symptoms of head pressure, fullness over the left 
eye, and nervousness.  During the early visits, he manifested 
only an anxiety state, but toward the end of the period, he 
showed a definite acute depressive state.  In November 1951, 
hospitalization for further psychiatric study was advised.

A VA narrative report reflects that the veteran was 
hospitalized from January 1952 to June 1952.  It was also 
indicated that a week prior to that hospitalization, he had 
been discharged from another VA hospital after a 40-day 
hospitalization for "panic".  The final diagnosis was 
passive-dependency reaction, manifested by helplessness, 
indecisiveness, a tendency to cling to others, and difficulty 
in adjusting on an adult level.  His symptoms had been many 
years' duration.  The external precipitating stress was 
unknown.

In an August 1952 decision, the RO continued the veteran's 
denial of service connection for inadequate personality 
disorder.

Since the August 1952 RO decision, the RO has received the 
veteran's VA outpatient medical records, private medical 
records, and the veteran's statements.

In August 1961, the RO received the veteran's VA outpatient 
medical records dated from April 1952 to July 1952.  The 
records show that the veteran was treated for a panic state.

In January 2002, the RO received a letter from a private 
physician, J.M., M.D., dated in August 2001.  J.M., M.D. 
stated that the veteran had a mental health history that 
dated back to 1945.  He had been treated by various 
physicians and psychiatrists from 1977 to the present.  In an 
April 2002 letter the physician opined that the veteran's 
nervous condition was schizoaffective disorder, bipolar type.  
His target symptoms included mood swings, depression, and 
anxiety.

Private medical records from the Northern Virginia Mental 
Health Institute, dated from September 1971 to June 1976, 
reveal that from September 1971 to October 1971, the veteran 
was admitted to this hospital.  The final diagnoses were 
acute brain syndrome, which was presumed secondary to toxic 
reaction to medications prescribed prior to admission to the 
hospital, and psychosis with drug or poison intoxication.  
Records that show an admission from February 1973 to March 
1973 show a diagnosis of pseudoneurotic schizophrenic.  A 
June 1976 record shows a diagnosis of schizophrenia, chronic 
undifferentiated.

In April 2004, the RO received private medical records from 
Inova Fairfax Hospital, dated from December 1998 to May 2002.  
The records reveal that in June 1999, the veteran was 
diagnosed with bipolar manic disorder with psychotic features 
and schizoaffective disorder.  In July 1999, the veteran was 
diagnosed with major depression, recurrent, with psychosis, 
bipolar disorder, mixed, with manic episode, and histrionic 
personality.  In February 2000, the veteran was diagnosed 
with a psychotic episode.  Later in February 2000, the 
veteran was diagnosed with mood disorder, bipolar, manic 
phase.  In October 2001, the veteran was diagnosed with mood 
disorder, depressed, recurrent.

VA outpatient medical records from November 2003 to August 
2004 show that in November 2003, the veteran reported that 
his bipolar disorder began in 1945 while in the service when 
he had a nervous breakdown.  His November 2003 diagnosis was 
bipolar disorder.  Other records dated from January 1990 to 
May 2002 include an August 1991 medical record showing that 
in 1956, the veteran was admitted because of a suicide 
attempt.  The current diagnosis was schizoaffective 
schizophrenia, manic type.  A July 1992 medical record noted 
the veteran reporting that he had his first nervous breakdown 
in 1945 while in the service.  The July 1992 discharge 
diagnosis was paranoid schizophrenia, acute exacerbation, 
suicide attempt, with a probable personality disorder.  The 
veteran was admitted to the facility in November 1992 and 
discharged in December 1992.  The discharge diagnoses were 
bipolar disorder, manic depressive, compulsive personality, 
and overdose with suicidal attempt.  A December 1992 medical 
record shows that the veteran reported that his first 
encounter with depression was in the 1970s.

Analysis

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopenedbecause reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Regulations implementing the VCAA contain an amendment of the 
definition of new and material evidence and rules prescribing 
certain VA duties in the context of an attempt to reopen a 
finally decided claim.  These changes specifically apply only 
to claims filed on or after August 29, 2001.  38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii) (2005).  As the 
appellant's claim to reopen was filed after the effective 
date of the new regulations, the Board finds that such 
provisions are applicable here.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The veteran asserts that his inadequate personality disorder 
was caused by his service.  He submitted a claim for 
compensation for this disability in March 1952.  In August 
1952, the RO continued their previous April 1950 denial of 
the claim stating that the veteran's inadequate personality 
disability was not a disability under the law for which he 
could receive compensation.  The veteran did not appeal this 
decision.  The August 1952 decision was the last final denial 
on this basis.  However, he submitted another claim for the 
same disability in March 2002.  He is now asking to reopen 
his claim for service connection for inadequate personality 
disorder, mild, with emotional instability reaction.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the 'presumption of credibility' doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the RO decision dated in August 
1952.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

After review of the evidence of record, the Board finds that 
new and material evidence has not been received to reopen the 
veteran's claim of service connection for inadequate 
personality disorder, mild, with emotional instability 
reaction.  As such, the Board notes that the evidence of 
record prior to the August 1952 final RO decision showed that 
the veteran was diagnosed with inadequate and immature 
personality while in service and had a current diagnosis of 
inadequate personality.  The evidence received by the RO 
subsequent to the August 1952 final RO decision shows that 
the veteran was diagnosed with various acquired psychiatric 
disorders and personality disorders.  The diagnoses related 
to the veteran's acquired psychiatric disorders are addressed 
as a separate issue in this decision and are not relevant to 
the issue of service connection for inadequate personality 
disorder.  Further, the Board notes that the evidence 
received shows that the veteran has a current personality 
disorder, which is evidence that was of record prior to the 
August 1952 final RO decision.  Therefore, this evidence is 
not considered new because it is cumulative of information 
previously submitted.  Hence, the Board finds that the 
veteran has not submitted evidence that is considered new and 
material according to 38 C.F.R. § 3.156(a) (2005).


ORDER

As no new and material evidence has been submitted, reopening 
of the claim of service connection for inadequate personality 
disorder, mild, with emotional instability reaction is 
denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for an acquired psychiatric 
disorder.

The Board notes that while in service, the veteran was 
diagnosed with inadequate personality disorder.  The veteran 
is currently diagnosed with various acquired psychiatric 
disorders.  As the veteran received psychiatric treatment in 
service, and is currently diagnosed with an acquired 
psychiatric disorder, he should be afforded a VA examination 
to address the nature and etiology of any currently present 
psychiatric disorders.

In a statement received at the Board in December 2005, the 
veteran indicated that he had additional evidence to submit.  
He should be invited to submit that evidence to the RO.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
request that he submit the evidence he 
alluded to in this December 2005 letter 
to the Board, as well as all other 
evidence ion his possession regarding 
this appeal.  He should be given adequate 
time to respond.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he has any current acquired 
psychiatric disorder(s) that are related 
to service.  The claims folder, to 
include a copy of this REMAND, must be 
made available to and reviewed by the 
psychiatrist.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  Any indicated studies should 
be performed.  

The examination should address the 
nature, extent, and likely etiology of 
any currently present acquired 
psychiatric disorder.  Based upon the 
review of the claims folder and the 
examination results, the psychiatrist 
should answer the following questions 
with respect to any currently present 
acquired psychiatric disorder: 

?	Does the evidence of record clearly 
and unmistakably show that that an 
acquired psychiatric disorder 
existed prior to the veteran's 
entrance onto active duty?  

?	With respect to any such condition 
that the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the condition 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

?	If the physician is of the opinion 
that an acquired psychiatric 
disorder did not pre-exist service, 
is it at least as likely as not that 
any current acquired psychiatric 
disorder had its onset in service?

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


